Title: To James Madison from John Graham, 19 September 1808
From: Graham, John
To: Madison, James



Dear Sir
Dept of State 19th. Sepr. 1808.

I had the honor to recieve your Letter of the 16th. last night.  The Dispatches had been delivered to Mr. Gibbon the preceeding day, with instructions to deposit all of them, save those for England, with Mr. Short immediately on his arrival in Philadelphia.  The Cypher will go on tomorrow as also the Instructions for the Departure of the Vessel, unless contrary directions should be received tonight.  I find that Mr. S. would very willingly wait until the Equinoctial Storm has gone by.  I have however informed him that you wished the vessel to get off as soon as possible and that Instructions would go on accordingly to the Collector tomorrow, under which she would be in readiness to commence her Voyage whenever he found it convenient to go on board.  With Sentiments of the most Respectful Esteem & Attachment I have the Honor to be, Sir, Your Mo: Obt Sert

John Graham


PS.  The Arch which was intended to separat the Senate Chamber, from the Room for the Supreme Court very unfortunately gave way today when they were taking the scaffolding from under it, & Mr. Dentthaul, (the principal under Mr. Latrobe) was killed, & several of the  Workmen, much hurt

